


Exhibit 10.94
PRIVATE PLACEMENT AGREEMENT
This PRIVATE PLACEMENT AGREEMENT (this “Agreement”), dated as of February 28,
2012, by and between Total Gas & Power USA, SAS, a société par actions
simplifiée organized under the laws of the Republic of France (“Investor”), and
SunPower Corporation, a Delaware corporation (the “Company”).
BACKGROUND
A.    The Company and Investor are parties to that certain Compensation and
Funding Agreement dated as of February 28, 2012, which provides that in certain
circumstances the Investor shall make Liquidity Injections (as defined in the
Compensation and Funding Agreement) to the Company.
B.    The Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, (the “Securities Act”), and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act.
C.    Pursuant to the Liquidity Support Agreement, Investor may from time to
time be required to purchase, and the Company may from time to time be required
to sell, upon the terms and conditions stated in this Agreement, (i) Common
Shares (as defined below) in the amount set forth from time to time on a Terms
Agreement with respect to a particular Closing, together with the preferred
stock purchase rights appurtenant thereto issued under the Rights Plan and/or
(ii) warrants, in substantially the form attached hereto as Exhibit A (the
“Warrants”), to acquire a number of shares of Common Stock (as defined below) in
the amount set forth from time to time on a Terms Agreement with respect to a
particular Closing (the shares of Common Stock issuable upon exercise or
pursuant to the Warrants, together with the preferred stock purchase rights
appurtenant thereto issued under the Rights Plan, the “Warrant Shares”), for an
aggregate Purchase Price set forth from time to time on a Terms Agreement with
respect to a particular Closing.
D.    The Common Shares, the Warrants and the Warrant Shares are collectively
referred to herein as the “Securities”.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Investor agree as
follows:


ARTICLE I
DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
“Affiliation Agreement” means that certain Affiliation Agreement dated April 28,
2011, by and among the parties hereto, as the same has and may be amended from
time to time.
“Agreement” has the meaning set forth in the Preamble.




--------------------------------------------------------------------------------






“Board” shall mean the Board of Directors of the Company or any authorized
committee thereof.
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.
“Capital Stock” means Common Stock and Preferred Stock.
“Capitalization Date” has the meaning set forth in Section 3.1(e)(i).
“CFA” means the Compensation and Funding Agreement dated as of the date hereof
by and between the Company and Total.
“Closing” means each closing of the purchase and sale of the Securities pursuant
to Section 2.1.
“Closing Date” has the meaning set forth in Section 2.1.
“Company” has the meaning set forth in the Preamble.
“Common Shares” means that number of shares of Common Stock to be issued at a
particular Closing as set forth on a Terms Agreement with respect to a
particular Closing, together with the preferred stock purchase rights
appurtenant thereto issued under the Rights Plan.
“Common Stock” means the common stock, $0.001 par value, of the Company.
“Company Securities” has the meaning set forth in Section 3.1(e)(iii).
“Control” means, as to any Person, the possession of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. The verb
“Control” and the term “Controlled” have the correlative meanings.
“Convertible Debentures” has the meaning set forth in Section 3.1(e)(i).
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
“DOE” means the U.S. DEPARTMENT OF ENERGY, acting by and through the Secretary
of Energy.
“DTC” has the meaning set forth in Section 3.2(k).
“Environmental Laws” has the meaning set forth in Section 3.1(k).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FINRA” has the meaning set forth in Section 3.2(c).
“Hazardous Materials” has the meaning set forth in Section 3.1(w).
“Investor” has the meaning set forth in the Preamble.
“Intellectual Property Rights” has the meaning set forth in Section 3.1(v).
“Knowledge” or “knowledge” shall mean, with respect to the Company, the actual
knowledge of the executive officers (as defined in Rule 405 under the Securities
Act) of the Company after due inquiry.




--------------------------------------------------------------------------------






“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
“Liquidity Support Agreement” means the Liquidity Support Agreement dated as of
the date hereof by and among Total, the Company and DOE.
“Material Adverse Effect” means any effect that either alone or in combination
with any other effect has, or would reasonably be expected to have, a materially
adverse effect in relation to the condition (financial or otherwise),
properties, assets, liabilities, business, operations, or results of operations
of the Company and its Subsidiaries, taken as a whole or the ability of the
Company and its Subsidiaries to perform their respective obligations hereunder
or to consummate the Transactions.
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
“Person” means any natural person, general or limited partnership, corporation,
limited liability company, joint venture, trust, firm, association or other
legal or governmental entity.
“Plans” means the 1996 Stock Plan, the Third Amended and Restated 2005 SunPower
Corporation Stock Incentive Plan, and the PowerLight Corporation Common Stock
Option and Common Stock Repurchase Plan.
“Preferred Stock” means the Preferred Stock, par value $0.001 per share, of the
Company.
“Principal Market” means the Nasdaq Global Select Market.
“Purchase Price” for any Security shall be the amount set forth on a Terms
Agreement with respect to a particular Closing with respect to such Security.
“Registration Rights Agreement” means that certain Registration Rights Agreement
dated April 28, 2011, by and among the parties hereto, as the same may be
amended from time to time.
“Rights Plan” means the Amended and Restated Rights Agreement, dated November
16, 2011, by and between the Company and Computershare Trust Company, N.A., as
Rights Agent, including the form of Certificate of Designation of Series A
Junior Participating Preferred Stock and the forms of Right Certificates,
Assignment and Election to Purchase and the Summary of Rights attached thereto
as Exhibits A, B and C, respectively.
“Regulation D” has the meaning set forth in the Preamble.
“Reporting Period” has the meaning set forth in Section 3.1(j).
“Restricted Stock” means shares of Common Stock that constitute unvested
restricted stock or are otherwise subject to a right of repurchase or redemption
by the Company.
“Restricted Stock Unit” means a bookkeeping entry representing the equivalent of
a share of Common Stock.
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.
“SEC” has the meaning set forth in the Preamble.
“SEC Documents” have the meaning set forth in Section 3.1(j).




--------------------------------------------------------------------------------






“Securities” has the meaning set forth in the Preamble.
“Securities Act” has the meaning set forth in the Preamble.
“Shares” means shares of the Company's Common Stock.
“Solar SPE” means any directly or indirectly owned special purpose vehicles
established to facilitate solar system sales in the ordinary course of the
Company's utility and power plant or large commercial business lines.
“Stock Awards” means Options, Restricted Stock and Restricted Stock Units.
“Subsidiary” of any Person means any other Person (a) of which the first Person
owns directly or indirectly fifty (50) percent or more of the equity interest in
the other Person or (b) of which (or in which) an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50 percent
of the equity interests of which) is directly or indirectly owned or Controlled
by the first Person, by such Person with one or more of its Subsidiaries or by
one or more of such Person's other Subsidiaries or (c) in which the first Person
has the contractual or other power to designate a majority of the board of
directors or other governing body.
“Terms Agreement” for any Security for any Closing shall specify the terms,
amount, purchase price and any other pricing term for the issuance of a Security
in a Closing in connection with any Liquidity Injection in the form attached
hereto as Schedule 1. Each Terms Agreement for a Closing shall be attached
hereto as part of Schedule 1.
“Total” means TOTAL S.A., a société anonyme organized under the laws of the
Republic of France.
“Trading Day” means (a) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (b) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (c) if the Common Stock is not listed or quoted on
any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (a), (b) and (c) hereof, then Trading Day shall mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
“Transactions” means those transactions contemplated by the Transaction
Documents.
“Transaction Documents” means (1) this Agreement, including the schedules,
annexes and exhibits attached hereto, and the Transfer Agent Instructions and
each of the other agreements or instruments entered into or executed by the
parties hereto in connection with the transactions contemplated by this
Agreement, (2) the Warrants, (3) the Liquidity Support Agreement and (4) all
other agreements entered into between the parties, or between the Company and
Total, in connection with the Liquidity Support Agreement.




--------------------------------------------------------------------------------






“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.
“Transfer Agent Instructions” means, with respect to the Company, the Company
Transfer Agent Instructions, in substantially the form of Exhibit B, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
“Warrant Shares” has the meaning set forth in the Preamble.
“Warrants” has the meaning set forth in the Preamble.


ARTICLE II
PURCHASE AND SALE
2.1    Closing. Subject to the terms and conditions set forth in this Agreement,
upon the issuance of the warrant specified in Section 2(a) of the CFA, and in
connection with each Liquidity Injection (as defined in the Liquidity Support
Agreement) in which Securities are to be issued, the Company shall issue and
sell to Investor, and Investor shall purchase from the Company, the Securities
set forth in a Terms Agreement with respect to such Closing, which Terms
Agreement shall be prepared by the parties and attached for each Closing, for
the Purchase Price set forth on the Terms Agreement for such Closing. The date
and time of the Closing shall be at 1:00 p.m., New York City Time, on the date
upon which such Liquidity Injection is required to occur pursuant to the
Liquidity Support Agreement (a “Closing Date”). The Closing shall take place at
the offices of the Company's counsel.
2.2    Closing Deliverables.
(a)At each Closing, the Company shall deliver or cause to be delivered to
Investor the following:
(i)a Terms Agreement for such Closing;
(ii)a copy of the Company's irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to establish and credit, on an expedited basis, a
restricted book entry at such Transfer Agent evidencing any Common Shares to be
issued at such Closing in a segregated account established by the Transfer Agent
for the Investor's benefit and registered in the name of Investor;
(iii)duly executed Transfer Agent Instructions acknowledged by the Company's
transfer agent;
(iv)an opinion of Jones Day, counsel for the Company ("Company Counsel"), dated
as of such Closing Date, in substantially the form agreed to between the
Investor and the Company;
(v)any Warrant to be issued at such Closing, issued in the name of such
Investor, pursuant to which the Investor shall have the right to acquire such
number of Warrant Shares set forth on a Terms Agreement for such Closing;
(vi)a Disclosure Schedule with respect to such Closing; and
(vii)such other documents relating to the transactions contemplated by this
Agreement as Investor or its counsel may reasonably request.




--------------------------------------------------------------------------------






The Company agrees to deliver to the Investor each item required to be delivered
to Investor under this Agreement on or prior to the Closing Date, and such
obligation to deliver each item shall survive the purchase by the Investor of
Securities on the Closing Date pursuant to the terms of this Agreement and the
Terms Agreement.
(b)At each Closing, Investor shall deliver or cause to be delivered to the
Company the following:
(i)The Purchase Price, by wire transfer to an account designated in writing to
such Investor by the Company for such purpose.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1    Representations and Warranties of the Company. Except as otherwise
disclosed or modified by a disclosure schedule set forth as Exhibit C hereto
(which shall be prepared by the Company and delivered to the Investor
concurrently with each Closing), Company hereby represents and warrants to
Investor as of the date hereof and as of each Closing as follows:
(a)    Organization and Qualification. The Company and each Subsidiary is an
entity duly organized and validly existing, and the Company is in good standing
under the laws of the jurisdiction of its incorporation, with the requisite
legal authority to own and use its properties and assets and to carry on its
business as currently conducted. Each Subsidiary is in good standing under the
laws of the jurisdiction of its incorporation or organization, as applicable,
with the requisite legal authority to own and use its properties and assets and
to carry on its business as currently conducted, except where the failure to be
so in good standing would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
certificate or articles of incorporation, bylaws or other organizational or
charter documents, as applicable. The Company and each Subsidiary is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
(b)    Authorization; Enforcement. The Company has the requisite corporate
authority to enter into the Transaction Documents to which it is a party and to
consummate the Transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents to
which it is a party by the Company and the consummation by it of the
transactions contemplated hereby and thereby including, without limitation, the
issuance of the Securities, have been duly authorized by all necessary corporate
action on the part of the Company and no further consent or action is required
by the Company, its Board or its stockholders. Each of the Transaction Documents
to which it is a party has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive




--------------------------------------------------------------------------------






relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
(c)No Conflicts; Consents. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company, the issuance of the
Securities, and the consummation by the Company of the Transactions do not, and
will not, (i) conflict with or violate any provision of the Company's or any
Subsidiary's certificate or articles of incorporation, bylaws or other
organizational or charter documents, as applicable, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound, or affected, except to the extent
that such conflict, default, termination, amendment, acceleration or
cancellation right would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any Subsidiary is subject (including, assuming the accuracy of the
representations and warranties of Investor set forth in Section 3.2 hereof,
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company or any Subsidiary is bound or affected, except to the
extent that such violation would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations at
the Closing under or contemplated by the Transaction Documents, including
without limitation the issuance of the Securities, in each case in accordance
with the terms hereof or thereof, except for the following consents,
authorizations, orders, filings and registrations (none of which is required to
be filed or obtained before the Closing): (x) the filing of a Form D with the
SEC and any applicable state securities authorities, (y) the filing of a Form
8-K with the SEC announcing the entry into the Transaction Documents and the
issuance of the Securities and (z) the shareholder consent to be signed by
Investor, the filing of a preliminary and definitive information statement each
on Schedule 14C with the SEC, and satisfaction of the requirements of the
Principal Market. The Company and its Subsidiaries are unaware of any facts or
circumstances that would reasonably be expected to prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.
(d)The Common Shares; The Warrant Shares. The Common Shares are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens,
except for customary and required restrictions on transfer under U.S. federal
and state securities laws and will not be subject to preemptive or similar
rights of stockholders (other than those rights set forth in the Affiliation
Agreement). The Warrant Shares are duly authorized and, when issued upon
exercise of the Warrants in accordance with the terms of the Warrants, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens, except for customary and required restrictions on transfer under U.S.
federal and state securities laws and will not be subject to preemptive or
similar rights of stockholders (other than those rights set forth in the
Affiliation Agreement).




--------------------------------------------------------------------------------






(e)Capitalization. The Disclosure Schedule for each Closing shall set forth
substantially the information called for by the following subsections (i)
through (iii) as of a date within one week prior to such Closing:
(i)The authorized capital stock of the Company consists of (A) 367,500,000
shares of Common Stock and (B) 10,000,000 shares of Preferred Stock. As of the
close of business on February 14, 2012 (the “Capitalization Date”):
(1) 119,161,631 shares of Common Stock were issued and outstanding, of which
none were unvested and subject to a right of repurchase as of such date, (2) no
shares of Preferred Stock were issued and outstanding and (3) there were
1,402,205 shares of Capital Stock held by the Company as treasury shares. As of
the close of business on the Capitalization Date, with respect to the Plans,
(x) there were outstanding Options to purchase or otherwise acquire (I) 481,354
shares of Common Stock, of which 438,854 were exercisable or vested as of such
date and (II) there were outstanding Restricted Stock Units covering 7,087,700
shares of Common Stock (including performance based Restricted Stock Units). As
of the close of business on the Capitalization Date, there were 14,917,846
shares of Common Stock reserved for issuance pursuant to the convertible
debentures disclosed in the SEC Documents (“Convertible Debentures”), 0 shares
of Common Stock reserved for issuance pursuant to any convertible notes issued
to Investor, and 19,808,441 shares of Common Stock reserved for issuance
pursuant to warrants. All outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of any
preemptive rights.
(ii)The Company has reserved 14,296,667 shares of Common Stock under Plans.
(iii)Except as set forth in clauses (i) and (ii) above or on Schedule
3.1(e)(iii), as of the close of business on the Capitalization Date, there are
(A) no outstanding shares of capital stock of, or other equity or voting
interest in, the Company, (B) no outstanding securities issued by the Company
that are convertible into or exchangeable for shares of capital stock of, or
other equity or voting interest in, the Company, (C) no outstanding options,
warrants, rights or other commitments or agreements to acquire from the Company,
or that obligates the Company to issue, any capital stock of, or other equity or
voting interest in, or any securities convertible into or exchangeable for
shares of capital stock of, or other equity or voting interest in, the Company,
(D) no obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interest (including any voting debt) in, the Company (the items
in clauses (A), (B), (C) and (D), together with the capital stock of the
Company, being referred to collectively as “Company Securities”) and (E) no
other obligations of the Company or any of its Subsidiaries or Solar SPEs to
make any payments based on the price or value of any Company Securities. There
are no outstanding agreements of any kind which obligate the Company or any of
its Subsidiaries or Solar SPEs to repurchase, redeem or otherwise acquire any
Company Securities.
(f)Absence of Litigation. There are no actions, suits, claims, investigations or
proceedings pending or, to the Company's knowledge, threatened or contemplated
to which the Company or any of its Subsidiaries is or would be a party or of
which any of their respective properties is or would be subject at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the Principal Market), except any such action,
suit, claim, investigation or proceeding




--------------------------------------------------------------------------------






which, if resolved adversely to the Company or any Subsidiary, would not,
individually or in the aggregate, have a Material Adverse Effect.
(g)    No General Solicitation. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.
(h)    No Integrated Offering under Securities Act. Assuming the accuracy of the
Investor's representations and warranties set forth in Section 3.2 hereof, none
of the Company, any of its affiliates, and any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the Securities Act,
whether through integration with prior offerings or otherwise. None of the
Company, its affiliates and any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Securities under the Securities Act.
(i)    Application of Takeover Protections; Rights Agreement. The Company and
its Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under The Rights Agreement) or other similar
anti-takeover provision under the Company's certificate of incorporation or the
laws of the State of Delaware which is or could become applicable to the
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Issuer's ownership of the Securities. The Rights Plan has not been amended,
rescinded or modified since the date it was entered into. The resolutions set
forth on Schedule D of the Affiliation Agreement have not been amended,
rescinded or modified since their adoption, and no further action is necessary
in connection with the issuance of the Securities to waive the implications of
Section 203 of the DGCL to Parent, Terra, any Terra Controlled Corporation and
any Transferee (as such terms are defined in the Affiliation Agreement).
(j)    SEC Documents; Financial Statements. Since January 2, 2011 (the
"Reporting Period"), the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
during the Reporting Period or prior to the date of the Closing and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
"SEC Documents"). The Company has delivered or made available to the Investor or
their respective representatives true, correct and complete copies of the SEC
Documents to the extent such documents are not available on the EDGAR system, if
any, and that have been requested by the Investor. As of their respective filing
dates (or, if amended or superseded by a filing prior to the date of this
Agreement, on the date of such amended or superseded filing), the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC (or, if amended or superseded by a filing prior to the date of this
Agreement, on the date of such amended or superseded filing), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they




--------------------------------------------------------------------------------






were made, not misleading. As of their respective filing dates (or, if amended
or superseded by a filing prior to the date of this Agreement, on the date of
such amended or superseded filing), the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents or in any disclosure schedules, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made not misleading.
(k)    Absence of Certain Changes. Since the date of the most recent balance
sheet included in the SEC Documents, there has been no Material Adverse Effect
on the Company. The Company has not taken any steps to seek protection pursuant
to any bankruptcy law nor does the Company have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact that would reasonably lead a creditor to do
so. The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Section 3.1(k), "Insolvent" means, with
respect to any Person, (i) the present fair saleable value of such Person's
assets is less than the amount required to pay such Person's total Indebtedness,
(ii) such Person is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) such Person intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such Person
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is currently proposed to be
conducted.
(l)    Conduct of Business; Regulatory Permits. The Company is not in material
violation of any term of or in default under its certificate of incorporation,
any certificate of designations of any outstanding series of preferred stock of
the Company or its bylaws. The Company is not in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company, and the Company will not conduct its business in violation of any of
the foregoing, except for possible violations which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company is not in material violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting of the Common Stock by the
Principal Market in the foreseeable future. Since January 2, 2011, (i) the
Common Stock has been designated for quotation or included for listing on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to its business, except where the failure to
possess such certificates, authorizations or permits could not, individually




--------------------------------------------------------------------------------






or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and the Company has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
(m)    Principal Market Approval. The Company has obtained or will obtain all
required shareholder approvals under the rules, regularities or requirements of
the Principal Market with respect to the issuance and sale of the Securities to
the Investor prior to the Closing Date.
(n)    Foreign Corrupt Practices. As of the date of the filing of the Company's
most recent periodic report on either Form 10-Q or Form 10-K with the SEC,
neither the Company nor any director or officer, nor to the Company's knowledge,
any Subsidiary, any agent, employee or other Person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation in any material
respect of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
(o)    Sarbanes-Oxley Act. The Company is in material compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.
(p)    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for and the Company does not have any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would, individually or in the
aggregate, not have a Material Adverse Effect.
(q)    Employee Relations.
(i)    Except as disclosed in the SEC Documents, no executive officer of the
Company is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.
(ii)    The Company, to its knowledge, is in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
(r)    Title. The Company has good and marketable title in fee simple to all
real property and good and marketable title to all personal property owned by
them which is material to the




--------------------------------------------------------------------------------






business of the Company, in each case free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company. Any real property and facilities held under lease by the Company
are held by them under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company.
(s)    Intellectual Property Rights. The Company owns or possesses adequate
rights or licenses to use or could obtain on commercially reasonable terms all
trademarks, service marks and all applications and registrations therefor, trade
names, patents, patent rights, copyrights, original works of authorship,
inventions, trade secrets and other intellectual property rights ("Intellectual
Property Rights") necessary to conduct its business as conducted on the date of
this Agreement, except for such Intellectual Property Rights, the inability to
use would not, individually or in the aggregate, have a Material Adverse Effect.
To the knowledge of the Company, no product or service of the Company infringes
the Intellectual Property Rights of others which would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect. There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company regarding (i) its Intellectual
Property Rights, or (ii) that the products or services of the Company infringe
the Intellectual Property Rights of others. The Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
its Intellectual Property Rights.
(t)    Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct its business and (iii) is in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
"Environmental Laws" means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
(u)    Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, the
Company (i) has made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to




--------------------------------------------------------------------------------






be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
(v)    Internal Accounting and Disclosure Controls. Except as described in the
SEC Documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management's
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as disclosed in the SEC Documents, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the Exchange Act) that are effective in ensuring that are designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC
including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company's management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.
(w)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to, individually or in the aggregate, have a Material Adverse Effect.
(x)    Investment Company Status. The Company is not, and upon consummation of
the sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
(y)    Form S-3 Eligibility. The Company is eligible to register the Common
Shares and the Warrant Shares for resale by the Investor using Form S-3
promulgated under the Securities Act in accordance with the provisions of the
Registration Rights Agreement.
(z)    Manipulation of Price. The Company has not, and to its knowledge
(assuming the accuracy of the Investor's representations and warranties set
forth in Section 3.2 hereof) no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.


3.2    Representations and Warranties of Investor. Investor hereby represents
and warrants to the Company as of the date hereof and as of each Closing as
follows:




--------------------------------------------------------------------------------






(a)    Organization; Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into the Transaction Documents to which it is a party and to
consummate the Transactions and otherwise to carry out its obligations hereunder
and thereunder. The purchase by Investor of the Securities hereunder and the
consummation of the Transactions have been duly authorized by all necessary
corporate, partnership or other action on the part of Investor. This Agreement
and the Transaction Documents to which Investor is a party or has or will
execute have been duly executed and delivered by Investor and constitutes the
valid and binding obligation of Investor, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
(b)    No Public Sale or Distribution. Investor is acquiring the Securities for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and Investor does
not have a present arrangement to effect any distribution of the Securities to
or through any person or entity.
(c)    Investor Status. Investor is an “accredited investor” as defined in
Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Investor is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged
in the business of being a broker dealer. Investor is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the FINRA or an entity engaged in the business of being a broker dealer.
Investor is a resident of the following jurisdiction: France.
(d)    General Solicitation. Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or any other general solicitation or general advertisement.
(e)    Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Investor understands that it must bear the
economic risk of this investment in the Securities indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment.
(f)    Access to Information. Investor acknowledges that it has been afforded:
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information (other than material
non-public information) about the Company and each Subsidiary and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its




--------------------------------------------------------------------------------






investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Investor acknowledges receipt of copies of the SEC Documents.
(g)No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(h)No Conflicts. The execution, delivery and performance by Investor of this
Agreement and the consummation by Investor of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Investor is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Investor, except in
the case of clauses (ii) and (iii) above, for such that would not result in a
Material Adverse Effect and do not otherwise affect the ability of such Investor
to consummate the transactions contemplated hereby or perform its obligations
hereunder.
(i)Reliance on Exemptions. Investor understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Investor's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Investor set forth herein and in the other Transaction
Documents in order to determine the availability of such exemptions and the
eligibility of Investor to acquire the Securities.
(j)Transfer or Resale. Investor understands that: (i) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Investor shall have delivered
to the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) Investor provides the Company with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144
promulgated under the Securities Act (or a successor rule thereto); (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) except as set forth in the Registration Rights Agreement,
neither the Company nor any other Person is under any obligation to register the
Common Shares or the Warrant Shares under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.




--------------------------------------------------------------------------------






(k)Restrictions. Investor understands and agrees that the book entry
representing the Common Shares shall initially be restricted as required by the
“blue sky” laws of any state. Investor understands that such book entry
restrictions shall be removed and the Company shall issue a certificate without
legend to the holder of the Common Shares, or establish and credit a Direct
Registration System entry representing the Common Shares to a segregated account
established by the Transfer Agent for the Investor's benefit, or issue to such
holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if, unless otherwise required by state
securities laws, (i) such Common Shares are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of a law firm reasonably
acceptable to the Company, in a form reasonably acceptable to the Company, to
the effect that such sale, assignment or transfer of the Common Shares may be
made without registration under the applicable requirements of the Securities
Act, (iii) such holder provides the Company with reasonable assurance that the
Common Shares can be sold, assigned or transferred pursuant to Rule 144, or (iv)
otherwise provided in the Transfer Agent Instructions.
(l)Manipulation of Price. Investor has not, and to its knowledge (assuming the
accuracy of the Company's representations and warranties set forth in Section
3.1 hereof) no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
4.1    Transfer Restrictions.
(a)    Investor covenants that the Securities will only be disposed of pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company, or
any transfer of Securities pursuant to Rule 144, the Company may require the
transferor to provide to the Company an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act.
(b)    Investor agrees that the book entry evidencing any of the Common Shares
shall initially be restricted.
(c)    Certificates evidencing the Common Shares shall not be required to
contain any restrictive legend, and the book entry evidencing the Common Shares
shall not be required to be restricted (i) while a registration statement
covering the resale of the Common Shares is effective under the Securities Act,
(ii) following any sale of such Common Shares pursuant to Rule 144 if the holder
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company to the effect that
the Common Shares can be sold under Rule 144, (iii) if the Common Shares are
eligible for sale under Rule 144, or (iv) if the holder provides the Company
with a legal opinion (and the documents upon which the legal opinion is based)
reasonably acceptable to the Company to the effect that a legend or book entry
restriction is




--------------------------------------------------------------------------------






not required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC). The Company covenants and agrees that restrictive legends and book
entry restrictions shall be removed and the Company shall issue a certificate
without legend to the holder of the Common Shares or establish and credit a
Direct Registration System entry representing the Common Shares to a segregated
account established by the Transfer Agent for the Investor's benefit, or issue
to such holder by electronic delivery at the applicable balance account at DTC,
if, unless otherwise required by state securities laws, (w) it is so provided in
the Transfer Agent Instructions, (x)  such Common Shares are registered for
resale under the Securities Act, (y) in connection with a sale, assignment or
other transfer, such holder provides the Company with an opinion of a law firm
reasonably acceptable to the Company, in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Common
Shares may be made without registration under the applicable requirements of the
Securities Act, or (z) such holder provides the Company with reasonable
assurance that the Common Shares can be sold, assigned or transferred pursuant
to Rule 144. Any transfer or sale of the Warrants will be subject to the
restrictions on transfer set forth in the Warrant.
4.2    Furnishing of Information. Until the date that the Investor owning
Securities has sold the Securities, the Company covenants to use its best
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act.
4.3    Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate thereof shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to Investor or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.
4.4    Securities Laws Disclosure; Publicity. The Company shall timely file any
filings and notices required by the SEC or applicable law with respect to the
transactions contemplated hereby.
4.5    Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Securities to for general corporate purposes, including working
capital, the retirement of outstanding debt or for potential acquisitions.
Pending these uses, the Company intends to invest the net proceeds from this
offering in short-term, interest-bearing, investment-grade securities, or as
otherwise pursuant to the Company's customary investment policies.
4.6    Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
the Investor promptly after such filing. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investor at the Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investor on or prior to the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.




--------------------------------------------------------------------------------






4.7    Listing. The Company shall promptly secure the listing of all of the
Common Shares, once they have been issued, upon each Trading Market upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain, so long as any other shares of Common Stock shall be so
listed, such listing of all Common Shares from time to time issuable under the
terms of the Transaction Documents. The Company shall maintain the Common
Stock's authorization for listing on the Principal Market. The Company shall not
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.
4.8    Reservation of Shares. The Company shall to at all times reserve and keep
available, free of preemptive rights, contractual preemptive rights, resale
rights, rights of first refusal and similar rights, shares of Common Stock in an
amount sufficient to satisfy the Company's obligations to issue Warrant Shares
upon exercise of the Warrants.


ARTICLE V
MISCELLANEOUS


5.1    Incorporation of Miscellaneous Provisions. Sections 2(d), 8(b), (c),
(d)(iii), (e), (f), (g) and (h) of the CFA are incorporated by reference herein
and shall apply to this Agreement mutatis mutandis; provided, however, that
where applicable, any references to “Total” in such sections of the CFA shall be
deemed to be references to Investor under this Agreement.
5.2    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section prior to 12:30 p.m. (New York City time)
on a Trading Day, (b) the next Trading Day after the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section on a day that is not a Trading Day or
later than 12:30 p.m. (New York City time) on any Trading Day, (c) the Trading
Day following the date of deposit with a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The addresses, facsimile numbers and email addresses for such
notices and communications are those set forth on the signature pages hereof, or
such other address or facsimile number as may be designated in writing
hereafter, in the same manner, by any such Person.
5.3    Assignments. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Investor; provided,
however this Agreement shall be assigned to any corporation or association into
which the Company may be merged or converted or with which it may be
consolidated, or any corporation, association or other similar entity resulting
from any merger, conversion or consolidation to which the Company shall be a
party without the execution or filing of any paper with any partner hereto or
any further act on the part of any of the parties to this Agreement except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding. Investor may not
assign this Agreement or any rights or obligations hereunder to any transferee
of Investor that is a Total G&P Controlled Corporation (as defined in the
Affiliation Agreement).




--------------------------------------------------------------------------------






5.4    Survival. With the exception of the representations and warranties set
forth in Sections 3.1(a), (b), (c), (d) and (e), which shall survive
indefinitely, the representations and warranties contained herein shall not
survive any Closing Date.
5.5    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
5.6    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Investor and the
Company will be entitled to seek specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.


[SIGNATURE PAGES TO FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Private Placement
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
COMPANY
 
 
 
SUNPOWER CORPORATION
 
 
 
 
By:
/s/ Thomas H. Werner
 
 
Name: Thomas H. Werner
 
 
Title: Chief Executive Officer
 
 
 
 
77 Rio Robles Street
San Jose, CA 95134
Attention: Chief Financial Officer
Telephone: 408-240-5500
Facsimile: 408-240-5404
 
 
 
With a copy to:
 
 
 
SunPower Corporation
77 Rio Robles Street
San Jose, CA 95134
Attention: Navneet Govil, Vice President and Treasurer
Telephone: 408-457-2655
E-mail: navneet.govil@sunpowercorp.com
 
 
 
With a copy to:
 
 
 
SunPower Corporation
1414 Harbour Way South
Richmond, CA 94804
Attention: General Counsel
Telephone: 510-540-0550
Facsimile: 510-540-0552
 
 
 
With a copy to:
 
 
 
Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Facsimile No.: (650) 739-3900
Telephone No.: (650) 739-3999
Attn: R. Todd Johnson
Attn: Steve Gillette

















Signature Page to Private Placement Agreement




--------------------------------------------------------------------------------




 
INVESTOR
 
 
 
TOTAL GAS & POWER USA, SAS
 
 
 
 
By:
/s/ Arnaud Chaperon
 
 
Name: Arnaud Chaperon
 
 
Title: President
 
 
 
 
Total Gas & Power USA, SAS
2, place Jean Millier
La Défense 6
92400 Courbevoie
France
Attention: Arnaud Chaperon, President
Facsimile: +33 1 47 44 27 90
 
 
 
with copies (which shall not constitute notice) to:


 
 
 
Total S.A.
2, place Jean Millier
La Défense 6
92400 Courbevoie
France
Attention: Olivier Devouassoux, VP Subsidiary Finance Operations
Facsimile: + 33 1 47 44 48 74
 
 
 
 
 
Total S.A.
2, place Jean Millier
La Défense 6
92400 Courbevoie
France
Attention: Jonathan Marsh, Vice President, Legal Director Mergers, Acquisitions
& Finance
Facsimile: +33 1 47 44 43 05
 
 
 
with copies (which shall not constitute notice) to:


 
 
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attn: David Segre
Attn: Richard Cameron Blake
Attn: Michael Occhiolini
Telephone: (650) 493-9300
Facsimile: (650) 493-6811















Signature Page to Private Placement Agreement




--------------------------------------------------------------------------------




Schedule 1
Form of Terms Agreement


SunPower Corporation
Private Placement Agreement
Terms Agreement
[Closing Date]
SunPower Corporation
77 Rio Robles Street
San Jose, CA 95134


Attention:    [insert names]


Re:    Private Placement Agreement dated February 28, 2012 (the “Agreement”)


Reference is hereby made to that certain Private Placement Agreement (the
“Agreement”), dated as of February 28, 2012, by and between Total Gas & Power
USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Investor”), and SunPower Corporation, a Delaware
corporation (the “Company”). Capitalized terms used herein and not otherwise
defined herein have the respective meanings ascribed to them in the Agreement.


Investor agrees to purchase, and the Company agrees to sell, upon the terms and
conditions stated in the Agreement, the following Securities on the following
terms on the date hereof:
Common Shares:
[Insert number of shares equal to (i) aggregate amount of relevant Liquidity
Injection divided by (ii) Purchase Price per Common Share below, rounded up to
the nearest share]


Purchase Price per Common Share:
[Insert price equal to 17% discount to the 30-Day VWAP as defined in the
Compensation and Funding Agreement as of the date of issuance]


Aggregate Purchase Price:
[Insert aggregate amount of relevant Liquidity Injection]


Warrant Shares:
[Insert number as calculated pursuant to the Compensation and Funding Agreement]


Exercise Price of Warrant:
[Insert price as calculated pursuant to the Compensation and Funding Agreement]









--------------------------------------------------------------------------------




The Company hereby certifies that (i) each of the representations and warranties
of the Company made in the Agreement are true and correct as of the Closing,
except as otherwise disclosed or modified by the Disclosure Schedule, and (ii)
the Company has no knowledge of any material nonpublic information regarding the
Company, except as disclosed on the Disclosure Schedule.
IN WITNESS WHEREOF, the parties hereto have caused this Terms Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
COMPANY
 
 
 
SUNPOWER CORPORATION
 
By:                                                           
 
Name:
 
Title:
 
 
 
 
 
 
 
INVESTOR
 
 
 
TOTAL GAS & POWER USA, SAS
 
By:                                                           
 
Name:
 
Title:











--------------------------------------------------------------------------------




Exhibit A
Form of Warrant




--------------------------------------------------------------------------------






THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (II) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (III) TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.


SUNPOWER CORPORATION
WARRANT
TO PURCHASE COMMON STOCK


Certificate Number:
Dated:      



For value received, Total Gas & Power USA, SAS, a société par actions simplifiée
organized under the laws of the Republic of France (the “Investor” and, together
with any transferee of the Warrant in accordance with the terms of this Warrant,
the “Holder”), is entitled to purchase from SunPower Corporation, a Delaware
corporation (together with its successors and assigns, the “Company”), at any
time and from time to time after the date set forth above, subject to the
conditions set forth in Sections 1.2(f) and 1.2(g), and prior to 5:00 p.m., New
York time, on the Expiration Date (as defined below), at the purchase price of
$[•]1 per share (as such price may be adjusted pursuant to Section 2, the
“Exercise Price”) an aggregate of [•]2 fully-paid and nonassessable shares of
the Company's common stock, par value $0.001 per share (“Common Stock”) (as such
shares may be adjusted pursuant to Section 2, the “Warrant Shares”).


 

1
Exercise Price to be equal to the 30-Day VWAP (as defined in the Compensation
and Funding Agreement) as of the LSA Effective Date (for the warrant specified
in Section 2(a) of the Compensation and Funding Agreement) or as of the date of
issuance of such Warrant (for the warrants specified in Section 3 of the
Compensation and Funding Agreement), as applicable.

2
Warrant Shares to equal amounts specified in Section 2(a) or Section 3, as
applicable, as set forth in the Compensation and Funding Agreement.





--------------------------------------------------------------------------------




This Warrant (this “Warrant”) is being initially issued to the Investor pursuant
to a Private Placement Agreement dated [•] (the “Purchase Agreement”) by and
between the Company and the Investor, together with a related Terms Agreement,
as each may be amended, restated, modified or supplemented from time to time.
Section 1.
Term and Exercise of Warrant.



1.1    Term of Warrant. The Holder shall have the right, subject to the
conditions set forth in Sections 1.2(f) and 1.2(g), at any time before 5:00
p.m., New York time, on the seventh anniversary of the date hereof, or, if such
date is not a Business Day (as defined below), the next Business Day (the
“Expiration Date”) to exercise this Warrant in accordance with the terms of this
Warrant.


1.2
Exercise of Warrant.



(a)Cash Exercise. Subject to Sections 1.2(f) and 1.2(g), this Warrant may be
exercised at any time prior to the Close of Business on the Expiration Date (or
if the Expiration Date is not a Business Day, the next Business Day) and from
time to time, in whole or in part, upon surrender to the Company, together with
the duly completed and signed form of notice of exercise (designating thereon
the Holder's election to cash exercise (“Cash Exercise”)) in the form attached
(the “Notice of Exercise”), and payment to the Company of the Exercise Price in
effect on the date of such exercise for the number of Warrant Shares in respect
of which this Warrant is then being exercised; provided, that the Holder may not
elect to Cash Exercise this Warrant unless there is available an effective
registration statement to cover such transaction or such Holder checks the box
on the Notice of Exercise thereby representing to the Private Placement
Representations (as defined in the Notice of Exercise). Payment of the aggregate
Exercise Price upon exercise pursuant to this Section 1.2(a) shall be made by
delivery of a check to the principal executive offices of the Company as
provided in Section 7 or, at the Holder's discretion, by wire transfer of
immediately available funds in accordance with written wire transfer
instructions to be provided by the Company at the Holder's request.


(b)Net-Issue Exercise. Subject to Sections 1.2(f) and 1.2(g), in lieu of
exercising this Warrant on a cash basis pursuant to Section 1.2(a), the Holder
may elect to exercise this Warrant at any time prior to the Expiration Date and
from time to time, in whole or in part, on a net-issue basis by electing to
receive the number of Warrant Shares which are equal in value to the value of
this Warrant (or any portion thereof to be canceled in connection with such
Net-Issue Exercise) at the time of any such Net-Issue Exercise, by surrender of
this Warrant, together with the duly completed and signed Notice of Exercise
(designating the Holder's election to Net-Issue Exercise (“Net-Issue
Exercise”)), to the Company at the principal executive offices of the Company as
provided in Section 7. The Notice of Exercise shall be properly marked to
indicate (A) the number of Warrant Shares to be delivered to the Holder in
connection with such Net-Issue Exercise, (B) the number of Warrant Shares in
respect of which this Warrant is being surrendered in payment of the aggregate
Exercise Price for the Warrant Shares to be delivered to the Holder in
connection with such Net-Issue Exercise, calculated as of the Determination Date
(as defined below) and (C) the number of Warrant Shares which remain subject to
this Warrant after such Net-Issue Exercise, if any (each as determined in
accordance with this Section 1.2(b)). In the event that the Holder elects to
exercise this Warrant in whole or




--------------------------------------------------------------------------------




in part on a net-issue basis pursuant to this Section 1.2(b), the Company will
issue to the Holder the number of Warrant Shares determined in accordance with
the following formula:


X = [Y x (A-B)] / A
where:
•
“X” is the number of Warrant Shares to be issued to the Holder in connection
with such Net-Issue Exercise;



•
“Y” is the number of Warrant Shares to be exercised, up to the number of Warrant
Shares subject to this Warrant;



•
“A” is the Closing Sale Price (as defined below) as of the Determination Date
(as defined below) of one share of Common Stock; and



•
“B” is the Exercise Price in effect as of the date of such Net-Issue Exercise
(as adjusted pursuant to Section 2).



The “Determination Date” will be the date the Notice of Exercise is given to the
Company (determined in accordance with Section 7), or if such date is not a
Trading Day, the next succeeding Trading Day.
(c)    Fractional Interests. No fractional shares of Common Stock will be issued
upon the exercise of this Warrant, but in lieu thereof the Company shall pay
therefor in cash an amount equal to the product obtained by multiplying the
Closing Sale Price of one share of Common Stock on the Trading Day immediately
preceding the date of exercise of the Warrant times such fraction (rounded to
the nearest cent).


(d)    Deemed Issuance. Subject to 1.2(c), upon such surrender of the Warrant,
delivery of the Notice of Exercise and, in the case of a Cash Exercise pursuant
to Section 1.2(a), payment of the Exercise Price, the Company will with all
reasonable dispatch (and in no event more than three Business Days from delivery
of the Notice of Exercise), in the sole discretion of the Holder and as
reflected on the Notice of Exercise, either (i) issue and cause to be delivered
a certificate or certificates to and in the name of the Holder, or in the name
of such other Person as designated by the Holder, or (ii) establish an
electronic book entry at the Transfer Agent in a segregated account established
by the Transfer Agent for the Holder's benefit and registered in the name of
Holder, or in the name of such other Person as designated by the Holder, in
either case of (i) or (ii), for the number of full shares of Common Stock so
purchased upon the exercise of this Warrant, together with a check or cash in
respect of any fraction of a share of Common Stock otherwise deliverable upon
such exercise, as provided in Section 1.2(c). Such certificate or certificates
shall be deemed to have been issued, or such electronic book entry shall be
deemed to have been established, and the Person in whose name any such
certificates will be issuable, or in whose name the electronic book entry has
been registered, upon exercise of this Warrant (as indicated in the applicable
Notice of Exercise) will be deemed to have become a holder of record of such
Warrant Shares as of the date of the




--------------------------------------------------------------------------------




surrender of this Warrant and, in the case of a Cash Exercise pursuant to
Section 1.2(a), payment of the Exercise Price.


(e)    Warrant Exercisable in Whole or in Part. The rights of purchase
represented by this Warrant shall be exercisable, at the election of the Holder,
either in full or from time to time in part. If this Warrant is exercised in
respect of less than all of the Warrant Shares purchasable on such exercise at
any time prior to the Expiration Date, a new Warrant of like tenor exercisable
for the remaining Warrant Shares may be issued and delivered to the Holder by
the Company. This Warrant or any part thereof surrendered in the exercise of the
rights thereby evidenced shall thereupon be cancelled by the Company and
retired.


(f)    Stockholder Approval Condition to Exercise Warrant. The Warrant shall not
be exercisable by Holder prior to the date the Company obtains stockholder
approval (“Stockholder Approval”) with respect to the issuance of Warrant Shares
upon exercise of the Warrant in the manner set forth in the Compensation and
Funding Agreement, dated February 28, 2012, between the Company and the
Investor.


(g)    Holder's Exercise Limitations. So long as the Company has at least $25
million aggregate principal amount of Convertible Notes outstanding, the Company
shall not effect any exercise of this Warrant, and a Holder shall not have the
right to exercise any portion of this Warrant, to the extent that after giving
effect to such issuance after exercise as set forth on the Notice of Exercise,
the Holder would, directly or indirectly, including through one or more
wholly-owned subsidiaries, become the “beneficial owner” (as these terms are
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), of more than
74.99% of the voting power of the Company's capital stock that is at the time
entitled to vote by the holder thereof in the election of the Board of Directors
(or comparable body). Upon request by Holder, the Company shall obtain a written
statement from its Transfer Agent setting forth the number of shares of Common
Stock outstanding.


(h)    Listing and Reservation Covenants. On and after the date of such
Stockholder Approval, the Company shall (i) cause the Warrant Shares to be
approved for listing on the NASDAQ Global Select Market or such other securities
exchange or market as the Common Stock is listed from time to time, subject to
official notice of issuance and (ii) for as long as this Warrant remains
outstanding, at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock or shares of Common
Stock held in treasury by the Company, for the purpose of effecting the exercise
of this Warrant, the number of Warrant Shares then issuable upon the exercise
hereof (after giving effect to all anti-dilution adjustments provided for
herein). All Warrant Shares delivered upon exercise of this Warrant shall be
newly issued shares or shares held in treasury by the Company, shall have been
duly authorized and validly issued and shall be fully paid and nonassessable,
and shall be free from preemptive rights and free of any lien or adverse claim
(except for liens or adverse claims arising from the action or inaction of
Holder).






--------------------------------------------------------------------------------




Section 2.    Adjustment of Exercise Price and Warrant Shares.


The Exercise Price and the number of Warrant Shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time as set
forth below.


2.1    Adjustment for Change in Capital Stock. If, after the Issue Date of the
Warrant, the Company:


(a)pays a dividend or makes a distribution payable exclusively in shares of
Common Stock on all or substantially all shares of the Company's Common Stock;


(b)subdivides the outstanding shares of Common Stock into a greater number of
shares; or


(c)combines the outstanding shares of Common Stock into a smaller number of
shares;


then the Exercise Price will be decreased (or increased with respect to an event
in clause (c)) based on the following formula:


[image.jpg]
where,
R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such dividend or distribution, or immediately after the Open of
Business on the effective date of such subdivision or combination, as the case
may be;

R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such dividend or distribution, or immediately prior to the Open
of Business on the effective date of such subdivision or combination, as the
case may be;

OS'=
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on the record date for such dividend or distribution, or immediately
prior to the Open of Business on the effective date of such subdivision or
combination, as the case may be; and

OS =
the number of shares of Common Stock outstanding immediately after the Open of
Business on the record date for such dividend or distribution, or immediately
after the Open of Business on the effective date of such subdivision or
combination, as the case may be.

Such adjustment shall become effective immediately after the Open of Business on
the record date for such dividend or distribution, or the effective date for
such subdivision or combination, as the case may be. If any dividend or
distribution of the type described in this Section 2.1 is declared but not so
paid or made, or the outstanding shares of Common Stock are not split or
combined, as the case may be, the Exercise Price shall be immediately
readjusted, effective as of the date the Company's board of directors or a duly
appointed committee thereof




--------------------------------------------------------------------------------




(the “Board of Directors”) determines not to pay such dividend or distribution,
or split or combine the outstanding shares of Common Stock, as the case may be,
to the Exercise Price that would then be in effect if such dividend,
distribution, share split or share combination had not been declared or
announced.


2.2    Adjustment for Rights Issue. If, after the Issue Date of the Warrant, the
Company distributes any rights, options or warrants (other than pursuant to a
Shareholders' Rights Plan (defined below)) to all or substantially all holders
of the Company's Common Stock entitling them to purchase (for a period not more
than 45 days from the record date for such distribution) shares of Common Stock
at a price per share less than the average of the Closing Sale Prices of the
Common Stock for the 10 consecutive Trading Day period ending on, and including
the Trading Day immediately preceding the record date for such distribution, the
Exercise Price shall be decreased in accordance with the formula:
[image1.jpg]
where:
R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such distribution;

R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such distribution;

O =
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on the record date for such distribution;

N =
the number of additional shares of Common Stock issuable pursuant to such
rights, options or warrants;

P =
the per-share offering price payable to exercise such rights, options or
warrants for the additional shares plus the per-share consideration (if any) the
Company receives for such rights, options or warrants; and

M =
the average of the Closing Sale Prices of the Common Stock for the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the record date with respect to the distribution.

Such adjustment shall be successively made whenever any such rights, options or
warrants are distributed and shall become effective immediately after the Open
of Business on the record date for such distribution. To the extent that shares
of the Common Stock are not delivered after the expiration of such rights,
options or warrants, the Exercise Price shall be increased to the Exercise Price
that would then be in effect had the adjustments made upon the issuance of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are




--------------------------------------------------------------------------------




not so issued, the Exercise Price shall be increased promptly to be the Exercise
Price that would then be in effect if such record date for such distribution had
not been fixed.


For purposes of this Section 2.2, in determining whether any rights, options or
warrants entitle the holders to subscribe for or purchase Common Stock at less
than the average of the Closing Sale Prices of Common Stock for each Trading Day
in the applicable 10 consecutive Trading Day period, there shall be taken into
account any consideration received by the Company for such rights, options or
warrants and any amount payable on exercise thereof, the value of such
consideration, if other than cash, to be determined by the Board of Directors.


2.3    Adjustment for Other Distributions. If, after the Issue Date of the
Warrant, the Company distributes to all or substantially all holders of its
Common Stock any of its debt or other assets or property (including cash,
rights, options or warrants to acquire capital stock of the Company or other
securities, but excluding (a) dividends or distributions (including
subdivisions) referred to in Section 2.1 and distributions of rights, warrants
or options referred to in Section 2.2, (b) rights issued to all holders of
Common Stock pursuant to a Shareholders' Rights Plan, where such rights are not
presently exercisable, continue to trade with Common Stock and holders will
receive such rights together with Common Stock upon exercise of the Warrant),
(c) dividends or other distributions paid exclusively in cash (to which
Section 2.4 shall apply) and (d) any Spin-off to which the provisions set forth
below in this Section 2.3 shall apply) (“Distributed Property”), the Exercise
Price shall be decreased, in accordance with the formula:


[image2.jpg]
where:
R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such distribution;

R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such distribution;

M =
the average of the Closing Sale Prices of Common Stock for the 10 consecutive
Trading Day period ending on, and including, the record date for such
distribution; and

F =
the fair market value, as determined by the Board of Directors, of the portion
of the Distributed Property to be distributed in respect of each share of Common
Stock immediately as of the Open of Business on the record date for such
distribution.

Such adjustment shall become effective immediately prior to the Open of Business
on the record date for such distribution. Notwithstanding the foregoing, if “F”
as set forth above is equal to or greater than “M” as set forth above, in lieu
of the foregoing adjustment, the Holder shall receive, at the same time and up
on the same terms as holders of Common Stock, the amount and kind of Distributed
Property the Holder would have received had the Holder owned a number of shares
of Common Stock issued upon such exercise immediately prior to the record date
for such distribution. If such distribution is not so paid or made, the Exercise
Price shall




--------------------------------------------------------------------------------






again be adjusted to be the Exercise Price that would then be in effect if such
dividend or distribution had not been declared. If the Board of Directors or a
committee thereof determines “F” for purposes of this Section 2.3 by reference
to the actual or when issued trading market for any Common Stock, it must in
doing so consider the prices in such market over the same period used in
computing the Closing Sale Prices of the Common Stock over the 10 consecutive
Trading Day period ending on, and including, the record date for such
distribution.
With respect to an adjustment pursuant to this Section 2.3 where there has been
a payment of a dividend or other distribution on the Common Stock in shares of
capital stock of any class or series, or similar equity interest, of or relating
to a Subsidiary or other business unit, where such capital stock or similar
equity interest is listed or quoted (or will be listed or quoted upon
consummation of the Spin‑off) on a national securities exchange or reasonably
comparable non‑U.S. equivalent, which is referred to herein as a “Spin‑off,” the
Exercise Price will be decreased based on the following formula:


[image3.jpg]


R' =
the Exercise Price in effect immediately after the end of the Valuation Period
(as defined below);

R =
the Exercise Price in effect immediately prior to the end of the Valuation
Period;

F =
the average of the Closing Sale Prices of the capital stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
the Common Stock over the first 10 consecutive Trading Day period immediately
following, and including, the effective date for the Spin‑off (such period, the
“Valuation Period”); and

MP =
the average of the Closing Sale Prices of the Common Stock over the Valuation
Period.

The adjustment to the Exercise Price under the preceding paragraph of this
Section 2.3 will be made immediately after the Close of Business on the last day
of the Valuation Period, but will be given effect as of the Open of Business on
the effective date for the Spin‑off. For purposes of determining the Exercise
Price in respect of any exercise during the 10 Trading Days commencing on the
effective date for any Spin‑off, references within the portion of this Section
2.3 related to “Spin‑offs” to 10 consecutive Trading Days shall be deemed
replaced with such lesser number of Trading Days as have elapsed from, and
including, the effective date for such Spin‑off to, but excluding, the relevant
Determination Date.
For purposes of this Section 2.3, in determining whether any rights, options or
warrants entitle the holders to subscribe for or purchase shares of the Common
Stock at less than the average of the Closing Sale Prices of the Common Stock
for each Trading Day in the applicable 10 consecutive Trading Day period, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.




--------------------------------------------------------------------------------




If, prior to a Determination Date, a record date for a Spin-off has been set but
the relevant dividend or distribution has not yet resulted in an adjustment to
the Exercise Price and an exercising Holder is not entitled to participate in
the dividend or distribution with respect to the shares of Common Stock the
Holder receives upon exercise (whether because the Holder was not a holder of
such shares of Common Stock on the effective date for such dividend or
distribution or otherwise), then as promptly as practicable following the
Determination Date, the Company will deliver to the Holder a number of
additional shares of Common Stock that reflects the increase to the number of
Warrant Shares deliverable as a result of the Spin-off.
2.4    Adjustment for Cash Distributions. If, after the Issue Date of the
Warrant, the Company makes a distribution to all or substantially all holders of
its Common Stock consisting exclusively of cash, the Exercise Price shall be
adjusted in accordance with the formula:


[image4.jpg]
R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such distribution;

R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such distribution;

SP =
the average of the Closing Sale Prices of Common Stock over the 10 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the record date for such distribution; and

C =
the amount in cash per share the Company distributes to holders of Common Stock.

The adjustment shall become effective immediately after the Open of Business on
the record date with respect to the distribution.
Notwithstanding the foregoing, if “C” as set forth above is equal to or greater
than “SP” as set forth above, in lieu of the foregoing adjustment, adequate
provision shall be made so that the Holder shall have the right to receive on
the date on which the relevant cash dividend or distribution is distributed to
holders of Common Stock, the amount of cash the Holder would have received had
the Holder owned a number of shares exercisable from the Exercise Price on the
record date for such distribution. If such dividend or distribution is not so
paid or made, the Exercise Price shall again be adjusted to be the Exercise
Price that would then be in effect if such dividend or distribution had not been
declared.
2.5    Adjustment for Company Tender Offer. If, after the Issue Date of the
Warrant, the Company or any Subsidiary makes a payment to holders of the shares
of Common Stock in respect of a tender or exchange offer, other than an odd‑lot
offer, by the Company or any of its Subsidiaries for shares of Common Stock, to
the extent that the cash and value of any other consideration included in the
payment per share of Common Stock exceeds the average of the Closing Sale Prices
over the 10 consecutive Trading Day period commencing on, and




--------------------------------------------------------------------------------




including the Trading Day immediately following the last date on which tenders
or exchanges may be made pursuant to such tender or exchange offer (the
“Expiration Date”), the Exercise Price shall be decreased based on the following
formula:


[image5.jpg]


R' =
the Exercise Price in effect immediately after the Open of Business on the
Trading Day immediately following the Expiration Date;

R =
the Exercise Price in effect immediately prior to the Open of Business on the
Trading Day immediately following the Expiration Date;

F =
the aggregate fair market value, as determined by the Board of Directors, of all
cash and other consideration payable in such tender or exchange offer for shares
purchased in such tender or exchange offer, such value to be measured as of the
expiration time of the tender or exchange offer (the “Expiration Time”);

OS =
the number of shares of Common Stock outstanding immediately prior to the
Expiration Time (prior to giving effect to such tender offer or exchange offer);

OS'=
the number of shares of Common Stock outstanding immediately after the
Expiration Time (after giving effect to such tender offer or exchange offer);
and

SP =
the average of the Closing Sale Prices of Common Stock over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day immediately
following the Expiration Date.

The adjustment to the Exercise Price under this Section 2.5 will be made
immediately after the Open of Business on the 11th Trading Day following the
Expiration Date but will be given effect at the Open of Business on the Trading
Day following the Expiration Date. For purposes of determining the Exercise
Price, in respect of any exercise during the 10 Trading Days commencing on the
Trading Day immediately following the Expiration Date, references within this
Section 2.5 to 10 Trading Days shall be deemed replaced with such lesser number
of Trading Days as have elapsed from, and including, the Trading Day following
the Expiration Time to, but excluding, the relevant Determination Date.
2.6    When No Adjustment Required. No adjustment need be made as a result of:


(a)the issuance of the rights pursuant to the Company's adoption of a
stockholders rights plan that provides that each share of Common Stock issued
upon exercise of the Warrant at any time prior to the distribution of separate
certificates representing rights will be entitled to receive the right (a
“Stockholder Rights Plan”);


(b)the distribution of separate certificates representing the rights under a
Stockholder Rights Plan;




--------------------------------------------------------------------------------




(c)the exercise or redemption of the rights in accordance with any rights
agreement under a Stockholder Rights Plan;


(d)    the termination or invalidation of the rights under a Stockholder Rights
Plan;


(e)    upon the issuance of any shares of Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on securities of the Company and the investment of additional optional amounts
in Common Stock under any plan;


(f)    upon the issuance of any shares of Common Stock or options or rights to
purchase or be issued those shares pursuant to any present or future employee,
director or consultant benefit plan or program of, or assumed by, the Company or
any of its Subsidiaries;


(g)    ordinary course of business stock repurchases, including structured or
derivative transactions pursuant to a stock repurchase program approved by the
Board of Directors (but, for the avoidance of doubt, excluding transactions
described in Section 2.5);


(h)    upon the issuance of any shares of Common Stock or any securities
convertible into, or exchangeable for shares of Common Stock, or the right to
purchase shares of Common Stock or such convertible or exchangeable securities
other than as described in Sections 2.2 or 2.3; or


(i)    for a change in the par value of Common Stock.


If any event described in Section 2.6 (a) through (d) occurs, the Holder will
receive the rights upon exercise, unless, prior to any exercise, the rights have
separated from the Common Stock. If the rights have separated, the Exercise
Price will be decreased at the time of separation as provided by Section 2.2 or
2.3, as applicable, subject to readjustment in the event of expiration,
termination or redemption of such rights.


Notwithstanding the foregoing, no adjustment need be made to the Exercise Price
pursuant to Section 2.1, 2.2, 2.3, 2.4 or 2.5 if the Holder is entitled to
participate (as a result of holding this Warrant, and at substantially the same
time as Common Stock holders participate), subject to notice of such entitlement
to the Holder, in the transaction that would otherwise trigger the applicable
adjustment, as if the Holder held a number of shares of Common Stock issuable
upon exercise of this Warrant. No adjustment need be made if the Common Stock to
be issued upon exercise will actually receive the consideration provided in, or
be subject to, the transaction that would otherwise trigger the adjustment.


2.7    Effect of Reclassification, Consolidation, Merger or Sale.


(a)    Upon the occurrence of (i) any reclassification of the outstanding shares
of Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a split, subdivision
or combination covered by Section 2.1), (ii) any consolidation, merger, sale of
all or substantially all of the Company's assets (other than a sale of all or
substantially all of the assets of the Company in a transaction in




--------------------------------------------------------------------------------








which the holders of Common Stock immediately prior to such transaction do not
receive securities, cash or other assets of the Company or any other Person), or
(iii) a binding share exchange which reclassifies or changes the outstanding
shares of Common Stock, in each case as a result of which the holders of Common
Stock shall be entitled to receive cash, securities or other property or assets
with respect to or in exchange for such Common Stock (any such event, a “Merger
Event”), then at the effective time of the Merger Event, the right to exercise
this Warrant will be changed into a right to exercise this Warrant into the type
and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of a number of shares
of Common Stock issuable upon exercise of this Warrant immediately prior to such
Merger Event would have owned or been entitled to receive (the “Reference
Property”) upon such Merger Event. If the Merger event causes the Common Stock
to be converted into, or exchanged for, the right to receive more than a single
type of consideration (determined based in part upon any form of stockholder
election), the Reference Property to be received upon exercise will be deemed to
be the weighted average of the types and amounts of Reference Property to be
received by the holders of Common Stock that affirmatively make such election).


(b)    If the Company consummates a Merger Event, the Company shall promptly
provide notice to the Holder briefly describing the Merger Event and stating the
type or amount of cash, securities, property or other assets that will comprise
the Reference Property after any such Merger Event and any adjustment to be made
with respect thereto.


(c)    The above provisions of this Section shall similarly apply to successive
Merger Events.


2.8    Simultaneous Adjustments. In the event that this Section 2 requires
simultaneous adjustments to the Exercise Price under more than one of Sections
2.1, 2.2, 2.3 or 2.4 of this warrant then the Board of Directors of the Company
shall make such adjustments to the Exercise Price in good faith and in a
commercially reasonable manner.


2.9    Successive Adjustments. After an adjustment to the Exercise Price under
this Section 2, any subsequent event requiring an adjustment under this Section
2 shall cause an adjustment to the Exercise Price as so adjusted.


2.10    Limitation on Adjustments. The Company shall not take any action that
would result in an adjustment pursuant to the foregoing provisions in this
Section 2 if that adjustment would reduce the Exercise Price below the then par
value of the shares of Common Stock issuable upon exercise of the Warrant. In no
event will the Exercise Price be increased other than as a result of a
transaction described in Section 2.1(c).


2.11    Adjustment of Number of Warrant Shares. Upon each adjustment of the
Exercise Price pursuant to this Section 2, each Warrant outstanding prior to the
making of the adjustment in the Exercise Price shall thereafter evidence the
right to receive upon payment of the adjusted Exercise Price that number of
shares of Common Stock (calculated to the nearest hundredth) obtained from the
following formula:


[image6.jpg]




--------------------------------------------------------------------------------




where:
N' =
the adjusted number of Warrant Shares issuable upon exercise of a Warrant by
payment of the adjusted Exercise Price.

N =
the number of Warrant Shares previously issuable upon exercise of a Warrant by
payment of the Exercise Price prior to adjustment.

E' =
the adjusted Exercise Price.

E =
the Exercise Price prior to adjustment.

2.12    No Avoidance. If the Company shall enter into any transaction for the
purpose of avoiding the provisions of this Section 2, the benefits provided by
such provisions shall nevertheless apply and be preserved.


2.13    Notices.
 
(a)Promptly after any adjustment of the Exercise Price or the number of Warrant
Shares issuable hereunder, the Company shall give written notice thereof to the
Holder, setting forth in reasonable detail the calculation of such adjustment.


(b)The Company shall give written notice to the Holder at least five (5)
Business Days prior to the date on which the Company (I) closes its books or
takes a record (a) with respect to any dividend or distribution on the Common
Stock, (b) with respect to any pro rata subscription offer to holders of Common
Stock, (c) with respect to any pro rata redemption or similar offer to holders
of the Common Stock or (d) for determining rights to vote with respect to any
Merger Event, dissolution or liquidation or (II) enters into any transaction
that will result in an adjustment of the Exercise Price or the number of Warrant
Shares issuable hereunder.


Section 3.    Restriction on Transfer of Warrant and Warrant Shares.
  
(a)    On or after the Issue Date, the Holder may transfer this Warrant or the
Warrant Shares to any Person:


(i)pursuant to a registration statement that is, at the time of such transfer,
effective under the Securities Act;


(ii)pursuant to Rule 144 promulgated under the Securities Act; or


(iii)in a transaction otherwise exempt from the registration requirements of the
Securities Act (subject to the requirements of such exemption).


(b)    Notwithstanding the foregoing, the following terms and conditions will
apply to each transfer provided for in Section 3(a):




--------------------------------------------------------------------------------




(i)in the case of a transfer pursuant to Section 3(a)(ii) or (iii), as a
condition precedent to such transfer, unless otherwise agreed by the Company in
writing, the transferor must deliver an opinion of counsel reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from registration under the Securities Act and applicable state securities laws;
and


(ii)no Holder that is subject to the Company's then-applicable insider trading
policy may transfer any of the Warrants or any Warrant Shares except to the
extent permitted under such trading policy.


(c)    By its acceptance of this Warrant, each Holder (i) shall be deemed to
have acknowledged and agreed to the restrictions on transfer described in this
Section, and to have acknowledged that the Company will rely upon the truth and
accuracy of such acknowledgement and agreement and (ii) agrees to the imprinting
of the following legend on any certificate or book-entry evidencing this Warrant
and the Warrant Shares:


THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (II) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (III) TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.


(d)    Except as provided in Section 3(a) and (b) above, this Warrant, the
rights represented hereby and the Warrant Shares may not be transferred in whole
or in part by the Holder. In order to effect any transfer or partial transfer of
this Warrant, the Holder shall deliver this Warrant to the Company with the
notice of transfer in the form attached (the “Notice of Transfer”) completed and
duly executed. Upon receipt of Notice of Transfer and the opinion of counsel
required by this Section, if any, the Company shall promptly (i) issue to the
transferee a new Warrant for the number of Warrant Shares assigned by the
Holder, and (ii) to the extent the transfer contemplated by the Notice of
Transfer is not for the entire number of Warrant Shares represented by this
Warrant, issue to the Holder a replacement Warrant representing the balance of
such Warrant.


(e)    The Company shall not be required to register any transfer of the
Warrants or the Warrant Shares in violation of this Section or applicable
securities laws. The




--------------------------------------------------------------------------------






Company may, and may instruct any transfer or warrant agent for the Company to,
place such stop transfer orders as may be required on the transfer books of the
Company in order to ensure compliance with the provisions of this Section and
applicable securities laws.


Section 4.    Taxes. The issuance of certificates for Warrant Shares or the
establishment of an electronic book entry upon the exercise of the rights
represented by this Warrant will be made without charge to the Holder for any
issuance tax in respect thereof; provided, however, that the Company shall not
be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of any certificate or establishment of an
electronic book entry in a name other than that of the Holder.


Section 5.    Mutilated or Missing Warrant. If this Warrant shall be mutilated,
lost, stolen or destroyed and the Company shall receive evidence thereof and
(except with respect to mutilated Warrants returned to the Company) indemnity
reasonably satisfactory to it, then the Company shall issue and deliver in
exchange and substitution for and upon cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and representing an equivalent right or interest. An
applicant for such a substitute Warrant shall comply with such other reasonable
requirements and pay such reasonable charges as the Company may prescribe,
including, without limitation, the execution and delivery of a lost Warrant
affidavit and indemnification agreement in a form reasonably satisfactory to the
Company and its counsel.


Section 6.    No Rights as Stockholder until Exercise. Except as provided in
Section 1.2(d), nothing contained in this Warrant shall be construed as
conferring upon the Holder the right to vote or to receive dividends or to
consent or to receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as stockholders of the Company.


Section 7.    Notices. All notices and other communications required or
permitted to be given with respect to the Warrant shall be in writing signed by
the sender, and shall be considered given: (w) on the date delivered, if
personally delivered during normal business hours, or on the next Business Day
if delivered after normal business hours of the recipient; (x) on the date sent
by telecopier with automatic confirmation of the transmitting machine showing
the proper number of pages were transmitted without error, if sent during normal
business hours of the recipient, or on the next Business Day if sent after
normal business hours; (y) on the Business Day after being sent by Federal
Express or another recognized overnight delivery service in time for and
specifying next day or next business day delivery; or (z) five (5) Business Days
after mailing, if mailed by United States postage-paid certified or registered
mail, return receipt requested, in each instance referred to in the preceding
clauses (y) and (z) only if all delivery charges are pre-paid. Each such notice
or other communication shall be given to the Holder at the address in a Warrant
register to be created and maintained by the Company and to the Company at its
principal executive offices.


Section 8.    No Waivers; Remedies; No Impairment. Prior to the Expiration Date,
no failure or delay by the Holder in exercising any right, power or privilege
with respect to the Warrant shall operate as a waiver of the right, power or
privilege. A single or partial exercise of any right, power or privilege shall
not preclude any other or further exercise of the right, power




--------------------------------------------------------------------------------




or privilege or the exercise of any other right, power or privilege. The rights
and remedies provided in the Warrant shall be cumulative and not exclusive of
any rights or remedies provided by law. The Company will not, by amendment of
its charter or by-laws or through any other means, directly or indirectly, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant and will at all time in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of the Holder against impairment.


Section 9.    Amendments. No amendment, modification, termination or waiver of
any provision of the Warrant, and no consent to any departure from any provision
of the Warrant, shall be effective unless it shall be in writing and signed and
delivered by the Company and the Holder. Notwithstanding the foregoing, neither
Sections 1.2(f) or 1.2(g), nor this sentence, may be amended.


Section 10.    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York that apply to contracts made
and performed entirely within such state.


Section 11.    Severability of Provisions: Successors. Any provision of this
Warrant that is prohibited or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of the prohibition or
unenforceability without invalidating the remaining provisions of the Warrant or
affecting the validity or enforceability of the provision in any other
jurisdiction. This Warrant shall be binding upon any entity succeeding the
Company by merger, consolidation or otherwise. All of the covenants and
agreements of the Company shall inure to the benefit of successors and permitted
assigns of the Holder.


Section 12.    Titles and Subtitles; Section References. The titles and
subtitles used in this Warrant are used for convenience only and are not to be
considered in construing or interpreting this Warrant. Unless otherwise stated,
references to Sections are to the Sections of this Warrant.


Section 13.    Purchase Agreement. The Company will provide any Holder with a
copy of the Purchase Agreement upon request.


Section 14.    Definitions. For purposes of this Warrant, the following terms
have the following meanings:


(a)“Business Day” means any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.


(b)“Close of Business” means 5:00 p.m. (New York City time).


(c)“Closing Sale Price” of the Common Stock on any date means the closing
per-share sale price (or if no closing per-share sale price is reported, the
average of the last bid and ask prices or, if more than one in either case, the
average of the average last bid and the average last ask prices) on that date as
reported the principal other national or regional




--------------------------------------------------------------------------------






securities exchange on which the shares of the Common Stock are then traded. The
Closing Sale Price will be determined without reference to after-hours or
extended market trading. If the Common Stock is not so listed for trading on the
relevant date, then the “Closing Sale Price” of the Common Stock will be the
last quoted bid price for Common Stock in the over-the-counter market on the
relevant date as reported by Pink OTC Markets Inc. or a similar organization. If
the Common Stock is not so quoted, then the “Closing Sale Price” of the Common
Stock will be determined by a U.S. nationally recognized independent investment
banking firm selected by the Company for this purpose.


(d)    “Convertible Notes” means the Company's 4.75% Senior Convertible
Debentures due 2014 and 4.5% Senior Convertible Debentures due 2015.


(e)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(f)    “Issue Date” means the date on which the Warrant was originally issued or
deemed issued as set forth on the face of the Warrant.


(g)    “Market Disruption Event” means the occurrence or existence on any
Scheduled Trading Day for the Common Stock of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the stock exchange or otherwise) in the Common Stock or in any options
contracts or futures contracts relating to the Common Stock, and such suspension
or limitation occurs or exists at any time within the 30 minutes prior to the
closing time of the relevant exchange on such Scheduled Trading Day.


(h)    “Open of Business” means 9:00 a.m. (New York City time).


(i)    “Person” means any individual, corporation, partnership, company, trust,
unincorporated organization or any other form of entity.


(j)    “Scheduled Trading Day” means any day that is scheduled by the applicable
exchange to be a Trading Day, provided that if the Common Stock is not listed or
traded, then a “Scheduled Trading Day” shall have the same meaning as Business
Day.


(k)    “Securities Act” means the Securities Act of 1933, as amended.


(l)    “Subsidiary” means a Person more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries of the Company, or by the Company and one or more other
Subsidiaries of the Company.


(m)    “Trading Day” means a day on which (i) there is no Market Disruption
Event and (ii) trading in the Company's securities generally occurs on the
NASDAQ Global Select Market, or if shares of Common Stock are not listed on the
NASDAQ Global Select Market, then as reported by the principal other national or
regional securities exchange on which the shares of Common Stock are then
traded, or if the Common Stock is not listed or approved for trading on another
national or regional securities exchange, on the principal market




--------------------------------------------------------------------------------






on which shares of the Common Stock are then traded, provided that if the Common
Stock is not so listed or traded, then a “Trading Day” shall have the same
meaning as Business Day.


(n)    “Transfer Agent” means Computershare Trust Company, N.A., or any
successor transfer agent for the Company.
    
[The next page is the signature page]










--------------------------------------------------------------------------------




The Company has executed and delivered this Warrant as of the date set forth
above.
 
SUNPOWER CORPORATION
 
 
 
 
By:                                                                 
 
Name:
 
Title:



Accepted:
 
 
 
 
TOTAL GAS & POWER USA, SAS
 
 
 
 
By:                                                                
 
Name:
 
Title:
 































































Warrant Signature Page




--------------------------------------------------------------------------------




NOTICE OF EXERCISE
(To Be Completed Only Upon Exercise)


TO:
SunPower Corporation
 
77 Rio Robles
 
San Jose, California 95134





1.    The undersigned hereby irrevocably elects to exercise the Warrant with
respect to _____________ Warrant Shares pursuant to the terms of the Warrant.


2.    If Cash Exercise, check this box o: The undersigned tenders herewith full
payment of the aggregate cash exercise price equal to $_____________ U.S.
Dollars for such shares in accordance with the terms of the Warrant.


3.    If Cash Exercise and there is no effective registration statement under
the Securities Act to cover the issuance of the Warrant Shares upon such Cash
Exercise, check this box o: The undersigned hereby makes the representations and
warranties set forth in Section 3.2 of the Purchase Agreement as if it were the
“Investor” and the Warrant Shares to be issued upon this exercise were the
“Securities” (the “Private Placement Representations”).


4.    If Net-Issue Exercise, check this box o: The undersigned exercises the
Warrant on a net-issue basis pursuant to the terms set forth in the Warrant.
Net-Issue Information:    


(a) Number of Warrant Shares to be Issued to Holder:
                                                                         
(b) Number of Warrant Shares Subject to Warrant Surrendered:
                                                          
(c) Number of Warrant Shares Remaining Subject to Warrant, if any:
                                                   

    
5.    (Select one option below):


Please issue a certificate or certificates representing said Warrant Shares in
such name or names as specified below:
    
 
(Name and Address)
 
 



Please establish an electronic book entry at the Transfer Agent in a segregated
account established by the Transfer Agent for the benefit of and registered in
the name of such name or names as specified below:
    
 
(Name and Address)
 
 





--------------------------------------------------------------------------------




Determination Date:__________________________
By: __________________________________

(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)






--------------------------------------------------------------------------------




 
 
NOTICE OF TRANSFER
(To Be Completed Only Upon Transfer)


TO:
SunPower Corporation
 
77 Rio Robles
 
San Jose, California 95134



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________ the right represented by this Warrant, to
purchase ______________________ Warrant Shares.


Please issue a Warrant representing the right to purchase such Warrant Shares in
such name or names as specified below:
 
(Name and Address)
 
 



The undersigned requests the Company, by written order to exchange or register
the transfer of a Warrant or Warrants, and, to the extent the transfer
contemplated by this notice is not for the entire number of Warrant Shares
represented by this Warrant, to issue a replacement Warrant in the name of the
undersigned representing the balance of such Warrant Shares.


By executing and delivering this Notice of Transfer, the undersigned represents
and warrants that transfer contemplated hereby is being made in accordance with
Section 3 of this Warrant.








Determination Date:__________________________
By: __________________________________



(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)






--------------------------------------------------------------------------------




Exhibit B
COMPANY TRANSFER AGENT INSTRUCTIONS
[ISSUER LETTERHEAD]
Computershare Trust Company, N.A.
250 Royall Street
Canton, Massachusetts 02021
Attention:     Dan Glennon, Account Representative
Ladies and Gentlemen:
Reference is made to that certain Private Placement Agreement, dated as of
[Date] (the “Agreement”), by and among SunPower Corporation (the “Company”), and
Total Gas & Power USA, SAS, a société par actions simplifiée organized under the
laws of the Republic of France (the “Holder”), and that certain Terms Agreement
dated as of [Date], pursuant to which the Company is issuing to the Holder
[insert number] shares (the “Common Shares”) of Common Stock of the Company,
$0.001 par value (the “Common Stock”).
In connection with the consummation of the transactions contemplated by the
Agreement and the Terms Agreement, this letter shall serve as our irrevocable
authorization and direction to Computershare Trust Company, N.A., transfer agent
for the Company, and its service agent Computershare Inc. (collectively,
Computershare”):
(i)    to issue an aggregate of _______ shares of our Common Stock to _________.
Establish and credit, on an expedited basis, a restricted book entry evidencing
the Common Shares in a segregated account for such party's benefit using the
following registration:
[To be provided]
The book entry shall be restricted and “stop transfer” instructions should be
placed against the subsequent transfer of the Common Stock evidenced by such
book entry. We confirm that the Common Shares will be validly issued, fully paid
and non-assessable upon issuance; and
(ii)    to issue (provided that Computershare Trust Company, N.A. is the
transfer agent of the Company at such time), and all subject to compliance with
Computershare's requirements at such time, certificate(s) or book entry
position(s) for shares of Common Stock upon registration by Computershare on the
Company's books and records of a transfer or resale of the Common Shares and
receipt by Computershare of all documentation required by Computershare in
connection with such transfer or resale, including but not limited to duly
endorsed documents or stock powers duly endorsed, in each case with signatures
guaranteed and otherwise in form eligible for transfer in accordance with
Computershare's requirements.
Computershare acknowledges and agrees that so long as Computershare has
previously received (a) a written opinion from the Company's legal counsel that
either (i) a registration statement covering resales of the Common Shares has
been declared effective by the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii) the
Common Shares are eligible for sale in conformity with Rule 144 under the
Securities Act (“Rule 144”), (b) if applicable, a copy of such registration
statement, and (c) all




--------------------------------------------------------------------------------




additional documentation as may be required by Computershare at such time in
order to process the requested transaction, then, unless otherwise required by
law, following Computershare's receipt of certificates representing the Common
Shares or a letter of instruction relating to the Common Shares, Computershare
shall either, as directed by the Holder or its duly authorized representative
(x) issue the certificates representing the Common Shares to the Holder or its
transferees, as the case may be, registered in the names of the Holder or
transferees, as the case may be, and such certificates shall not bear any legend
restricting transfer of the Common Shares thereby and should not be subject to
any stop-transfer restriction, (y) establish and credit a Direct Registration
System entry representing the Common Shares to a segregated account established
by you for the Holder's benefit, or (z) issue to such Holder by electronic
delivery at the applicable balance account at The Depository Trust Company
(“DTC”). Any certificates tendered for transfer shall be endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect transfer, in accordance with Computershare's requirements.
Please be advised that the Holder is relying upon this letter as an inducement
to enter into the Agreement and the Terms Agreement.
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact our counsel, R. Todd Johnson, Esq., at
(650) 739-3999.
 
Very truly yours,
 
 
 
 
SUNPOWER CORPORATION
 
 
 
 
By:                                                                        
 
Name: Thomas H. Werner
 
Title: Chief Executive Officer

THE FOREGOING INSTRUCTIONS ARE
 
ACKNOWLEDGED AND AGREED TO
 
this ___ day of [Month, Year]
 
 
 
 
COMPUTERSHARE TRUST COMPANY, N.A.
and COMPUTERSHARE INC.
 
 
 
 
By:                                                                        
 
Name:                                                               
 
Title:                                                                 
 



Enclosures






